Name: Commission Regulation (EC) No 3501/93 of 20 December 1993 amending certain Regulations concerned with the common organization of the market in eggs
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  animal product;  agricultural policy
 Date Published: nan

 21 . 12, 93 Official Journal of the European Communities No L 319/25 COMMISSION REGULATION (EC) No 3501/93 of 20 December 1993 amending certain Regulations concerned with the common organization of die market in eggs nate in and are consigned from Austria, be increased by an additional amount : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Articles 5 (2), 7 (4), 8 (4) and 9 (3) thereof, Whereas Regulation (EEC) No 1574/93 modified the subheading descriptions of combined nomenclature code 0408 for products covered by Regulation (EEC) No 2771 /75 ; whereas in consequence certain Regulations concerned with the common organization of the egg market must be adjusted in line with these changes with effect from 1 January 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, CN code Description ex 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling water, moulded, frozen or other ­ wise preserved, whether or not containing added sugar or other sweetening matter : - Egg yolks : 0408 11   Dried : 0408 11 80 Other 0408 19 Other : -   Other : 0408 19 81 Liquid ex 0408 19 89     Frozen - Other : 0408 91 Dried : 0408 91 80 Other 0408 99 Other : 0408 99 80 Other ' HAS ADOPTED THIS REGULATION : Article 1 The Annex to Commission Regulation No 164/67/EEC of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products (3), as last amended by Regulation (EEC) No 4155/87 (4), is hereby replaced by Annex I to this Regulation . Article 3 The section for CN code 0408 in the Annex to Commis ­ sion Regulation (EEC) No 572/73 of 26 February 1973 establishing egg and poultrymeat products eligible for the advanced-fixing of export refunds (6), as last amended by Regulation (EEC) No 3714/92 (J), is hereby replaced by Annex II to this Regulation. Article 4 The section for CN code 0408 in the Annex to Commis ­ sion Regulation (EEC) No 3652/81 of 18 December 1981 laying down detailed rules for implementing the system of advance-fixing certificates for refunds in the poultry ­ meat and eggs sector (8), as last amended by Regulation (EEC) No 3987/87 (9), is hereby replaced by Annex III to this Regulation. Article 2 Article 1 of Commission Regulation (EEC) No 990/69 of 28 May 1969 on the non-fixing of an additional amount for Austrian egg products (*), as last amended by Regula ­ tion (EEC) No 4155/87, is hereby replaced by the fol ­ lowing : Article 1 Levies set under Article 3 of Regulation (EEC) No 2771 /75 shall not, for imports of products of the follo ­ wing combined nomenclature subheadings that origi ­ (') OJ No L 282, 1 . 11 . 1975, p. 49. 4 OJ No L 152, 24. 6 . 1993, p. 1 . (3) OJ No 129, 28 . 6. 1967, p. 2578/67. h) OJ No L 392, 3. 12. 1987, p. 29. (*) OJ No 56, 1 . 3 . 1973, p. 6. 0 OJ No L 378, 23. 12. 1992, p . 23. (8) OJ No L 364, 19. 12. 1981 , p . 19 . 0 OJ No L 376, 31 . 12. 1987, p . 20 .0 OJ No L 130, 31 . 5. 1969, p. 4. No L 319/26 Official Journal of the European Communities 21 . 12. 93 Article 5 In Annex II to Commission Regulation (EEC) No 1729/92 of 30 June 1992 laying down detailed imple ­ menting rules for the specific measures for supplying the Canary Islands with products from the eggs and poultry ­ meat sectors ('), as last amended by Regulation (EEC) No 2892/93 (2), the codes 0408 11 000 and 0408 91 000 are hereby replaced by the codes 0408 11 80 100 and 0408 91 80 100, respectively. Article 6 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I ANNEX (ECU/kg) CN code Description of goods Coefficient Standard amount ex 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling water, moulded, frozen or other ­ wise preserved, whether or not containing added sugar or other sweetening matter :  Egg yolks : 0408 11   Dried : 0408 1 1 80 Other 4,68 0,8463 0408 19 Other :    Other : 0408 19 81 Liquid 2,04 0,4352 0408 19 89     Other, including frozen 2,18 0,4594  Other : 0408 91 Dried : 0408 91 80 Other 4,52 0,7375 0408 99 Other : 0408 99 80 Other 1,16 0,2176' (') OJ No L 179, 1 . 7. 1992, p. 107. (2) OJ No L 263, 22. 10. 1993, p. 31 . 21 . 12. 93 Official Journal of the European Communities No L 319/27 ANNEX II CN code Description of goods 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter :  Egg yolks : ex 0408 11   Dried : ex 0408 1 1 80    Other :     Suitable for human consumption ex 0408 19   Other :    Other : ex 0408 19 81     Liquid :      Suitable for human consumption ex 0408 19 89     Other, including frozen : _____ Suitable for human consumption  Other : ex 0408 91   Dried : ex 0408 91 80 Other :     Suitable for human consumption ex 0408 99   Other : ex 0408 99 80 Other :   Suitable for human consumption ANNEX III (ECU/100 kg net) CN code Description of goods Rate 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter :  Egg yolks : ex 0408 11   Dried : ex 0408 11 80 --- Other :     Suitable for human consumption 8,00 ex 0408 19   Other :    Other : ex 0408 19 81     Liquid :      Suitable for human consumption 3,60 ex 0408 19 89     Other, including frozen :      Suitable for human consumption 3,80  Other : ex 0408 91   Dried : ex 0408 91 80    Other :     Suitable for human consumption 6,70 ex 0408 99   Other : ex 0408 99 80    Other :     Suitable for human consumption 1,80